                Case 2:15-cv-01215-RSL Document 314 Filed 09/14/20 Page 1 of 2



 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7

 8
      MONEY MAILER, LLC,
                                                                   NO. C15-1215RSL
 9
                              Plaintiff,

10
                       v.                                          ORDER DISMISSING CLAIMS
                                                                   WITH PREJUDICE
11
      WADE G. BREWER,

12
                              Defendant.

13

14
            In July 2020, the Court found that Money Mailer no longer held the right to pursue the
15

16   claims it had asserted against Wade G. Brewer in this litigation and that substitution was

17   appropriate under Fed. R. Civ. P. 25(c). Dkt. # 303 at 2-3. Plaintiff and its transferee were given
18   the choice of substituting the named plaintiff or voluntarily dismissing the case. Dkt. # 303 at 3.
19
     After five years of litigation, the transferee opted not to appear, and plaintiff filed a notice of
20
     voluntary dismissal without prejudice. Dkt. # 305. Brewer filed a timely objection, arguing that
21
     the dismissal should be with prejudice. Dkt. # 308. 1
22

23          Money Mailer points out that, under Rule 41(a)(2), a voluntary dismissal is without

24   prejudice unless the Court orders otherwise. The Court so orders in the circumstances presented
25

26
            1
                Brewer’s unauthorized sur-reply (Dkt. # 312) has not been considered.
27
     ORDER DISMISSING CLAIMS
28   WITH PREJUDICE - 1
              Case 2:15-cv-01215-RSL Document 314 Filed 09/14/20 Page 2 of 2



 1   here. Plaintiff had a full and fair opportunity to litigate its claims. It spent years vigorously
 2   pursuing discovery and motions practice in an attempt to sort out the financial impacts and legal
 3
     liabilities associated with Brewer’s failed franchise. Both sides incurred considerable litigation-
 4
     related expenses. The amount of time spent on this case was extraordinary. If Money Mailer or
 5

 6   its transferee intended to pursue the contract claims, the time was now. They will not be

 7   permitted to file another lawsuit before another court asserting the same contract-related claims
 8   that they abandoned here.
 9

10
            For all of the foregoing reasons, the Court exercises its discretion under Fed. R. Civ. P.
11
     41(a)(1) to dismiss plaintiff’s claims with prejudice. The Clerk of Court is directed to enter
12

13   judgment in this matter.

14

15          Dated this 14th day of September, 2020.
16

17                                               Robert S. Lasnik
                                                 United States District Judge
18

19

20

21

22

23

24

25

26

27
     ORDER DISMISSING CLAIMS
28   WITH PREJUDICE - 2
